Title: To George Washington from John Cropper, Jr., 4 July 1799
From: Cropper, John Jr.
To: Washington, George



Sir
Accomac Courthouse 4th July 1799

I received your favor of the 17th ultimo by the last mail. The opinion entertained by you of my services in the American War, and the confidence expressed of my Patriotism and Judgment are a most precious addition to the approbation of my fellow Citizens within the circle of my acquaintance. Many more marks of approbation have been bestowed upon me by my Countrymen, than my services have merited, but not more than will be gratefully remembered to the latest hour of my existance.
After serving my native Country for sixteen years, partly in a military and partly in a civil capacity, I resigned in the year 1791 all pretensions to public office, and prescribed to myself the pleasure of enjoying the remainder of my life in domestic tranquility.
But Sir, I have remained a faithful ’tho’ feeble friend to the Government of the United States, and am one of those who have approved of the administration of it. I beleive this Government has been established with as much wisdom, and conducted with as much integrity as any other in the world.
Therefore, considering the critical situation of public affairs at this juncture, and the sacred obligations which bind a dutiful Citizen to his Country, I shall take upon me the duties assigned by your letter, and perform them according to my best ability.
You may name me to the President of the United States to fill such grade in the provisional Army, as I may be thought to suit and deserve.
My knowledge of the military characters of the western shore part of the Division to which I am allotted is very contracted, and as far as my reflections have gone, shall be much at a loss to asscertain a competant judgment of those wt. whom I am personally unacquainted. I am with the greatest respect & esteem, Your Obdt Humble Servant

Jno. Cropper Junr

